                                         Case 4:17-cv-00755-CW Document 207 Filed 08/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                    IN THE UNITED STATES DISTRICT COURT

                                   7                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                                                                 Case No. 17-cv-00755 CW
                                   9    JUAN QUINTANILLA VASQUEZ, et
                                        al.,
  United States District Court
Northern District of California




                                  10                                             ORDER DENYING WITHOUT
                                                   Plaintiffs,                   PREJUDICE MOTIONS TO WITHDRAW
                                  11                                             AS COUNSEL
                                              v.
                                  12                                             Re: Dkt. Nos. 191, 192
                                        LIBRE BY NEXUS, INC.,
                                  13
                                                    Defendant.
                                  14

                                  15        Now before the Court are Defendant Libre by Nexus’ motions
                                  16   for an order permitting its counsel to withdraw.         Docket Nos.
                                  17   191, 192.   The Court DENIES the motions WITHOUT PREJUDICE to re-
                                  18   filing when new counsel for Libre by Nexus files a notice of
                                  19   appearance and, if necessary, a motion to appear pro hac vice and
                                  20   a notice of appearance by local counsel.
                                  21        IT IS SO ORDERED.
                                  22   Dated: August 5, 2021
                                                                               CLAUDIA WILKEN
                                  23                                           United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
